 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SAM CONSIGLIO, JR.,                               Case No. 1:16-cv-01268-AWI-SAB (PC)
12                         Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, GRANTING
13            v.                                        WITHOUT LEAVE TO AMEND
                                                        DEFENDANTS’ MOTION FOR JUDGMENT
14    EDMUND G. BROWN, et al.,                          ON THE PLEADINGS, AND DISMISSING
                                                        THE INSTANT ACTION WITH PREJUDICE
15                         Defendants.
                                                        (ECF Nos. 67, 73, 75, 77)
16

17          Plaintiff Sam Consiglio, Jr. is a civil detainee proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          This action proceeds on Plaintiff’s claim against Defendants Pamela Ahlin and Brandon

21   Price, in their official capacities, that California Code of Regulations, title 9, §§ 891 and 4350

22   amount to punishment in violation of the Fourteenth Amendment as alleged in his complaint. (ECF

23   Nos. 8, 9, 12, 25.)

24          On March 19, 2019, Defendants filed a motion for judgment on the pleadings pursuant to

25   Federal Rule of Civil Procedure 12(c) on the ground that Plaintiff’s complaint fails to state a claim

26   upon which relief can be granted because the complaint is barred by the statute of limitations. (ECF

27   No. 67.) On April 24, 2019, Plaintiff filed an opposition to Defendants’ motion for judgment on

28   the pleadings. (ECF No. 73.) As part of his opposition, Plaintiff requests that the Court sanction
                                                       1
 1   Defendants because Defendants have committed perjury. (Id. at 4-6.) On April 30, 2019,

 2   Defendants Ahlin and Price filed a reply to Plaintiff’s opposition. (ECF No. 74.)

 3           On May 17, 2019, the Magistrate Judge issued Findings and Recommendations

 4   recommending that Defendants’ motion for judgment on the pleadings be granted without leave to

 5   amend, that the instant action be dismissed with prejudice, and that Plaintiff’s request for sanctions

 6   be denied. (ECF No. 75.) The Findings and Recommendations were served on all parties and

 7   contained notice that any objections thereto were to be filed within thirty (30) days after service.

 8   (Id.)

 9           On June 5, 2019, Plaintiff filed objections to the Findings and Recommendations. (ECF

10   No. 77.) First, Plaintiff contends that the Findings and Recommendations are clearly erroneous

11   and contrary to law because Defendants have created conditions of confinement at the state hospital

12   that are more restrictive than those under which state prisoners are held, discovery has established

13   that Defendant presented perjured “evidence” to support promulgation of the challenged

14   regulations, and the U.S. Supreme Court’s decision in Packingham v. North Carolina, 582 U.S.

15   ____, 137 S. Ct. 1730 (2017), establishes that the challenged regulations are unconstitutional.

16   However, Plaintiff’s arguments regarding the merits of his Fourteenth Amendment claim are

17   irrelevant because the Court does not consider the merits of a claim when deciding whether the

18   claim is barred by the applicable statute of limitations. Lukovsky v. City & County of San

19   Francisco, 535 F.3d 1044, 1046 (9th Cir. 2008) (“We do not consider the merits of the plaintiffs’

20   allegations, however, as the only issue before us is whether their claims are barred by the statute of
21   limitations[.]”); Government of Guam v. United States, 744 F.2d 699, 701 (9th Cir. 1984) (“The

22   merit of a claim is irrelevant to operation of the bar of a statute of limitations.”). Therefore,

23   Plaintiff’s first objection is overruled.

24           Second, Plaintiff argues that the Findings and Recommendations are clearly erroneous

25   because “every single item of the documentary ‘evidence’ of which [the Magistrate Judge] took

26   judicial notice are overruled by the United States Supreme Court’s decision in Packingham.” (ECF
27   No. 77, at 9.) However, nothing in the Packingham decision establishes that the Magistrate Judge

28   erred when he took judicial notice of the Department of State Hospitals – Coalinga’s (“DSH-C”)
                                                        2
 1   statement of its patient population, of several records from the California Department of State

 2   Hospitals and DSH-C, of the dates that California Code of Regulations, title 9, §§ 891 and 4350

 3   were promulgated, and of the court dockets and records of twelve federal or California state actions

 4   filed by Plaintiff. Therefore, Plaintiff’s second objection is overruled.

 5          Third, Plaintiff contends that the Findings and Recommendations are clearly erroneous and

 6   contrary to law because, since he has supported his contention that he did not know nor reasonably

 7   have reason to know of his injury until he attempted to purchase a computer, his complaint is timely.

 8   However, the Magistrate Judge determined that, since individuals are presumed to have knowledge

 9   of duly enacted regulations and California Code of Regulations, title 9, §§ 891 and 4350 had been

10   enacted and were in effect on December 12, 2012, the day that Plaintiff arrived at DSH-C, Plaintiff

11   knew, or had reason to know, of his conditions of confinement at DSH-C, including that Sections

12   891 and 4350 banned him from possessing a personal computer which had any form of wired and/or

13   wireless capability to connect to the Internet, as of the date that Plaintiff arrived at DSH-C.

14   Consequently, the Magistrate Judge found that Plaintiff’s Fourteenth Amendment claim accrued

15   on December 12, 2012. Since the undersigned finds no error in that analysis, Plaintiff’s third

16   objection is overruled.

17          Fourth, Plaintiff contends that the Findings and Recommendations are clearly erroneous

18   and contrary to law because he is entitled to equitable tolling under Jones v. Blanas, 393 F.3d 918

19   (9th Cir. 2004). Specifically, Plaintiff argues that just because he was transferred to DSH-C before

20   he filed this action does not mean that he had access to legal materials and that, frequently, new
21   arrivals at DSH-C are locked down for months in the so-called Orientation Unit. However, the

22   Magistrate Judge did not find that Plaintiff had access to legal materials just because he was

23   transferred to DSH-C before he filed this action. Instead, the Magistrate Judge found that Plaintiff

24   had access to legal materials and was not confined in conditions that prevented him from timely

25   filing the instant action because Plaintiff litigated numerous actions between December 12, 2012,

26   when Plaintiff arrived at DSH-C and his Fourteenth Amendment claim accrued, and August 26,
27   2016, the date that Plaintiff filed the instant action. (ECF No. 1.) The Magistrate Judge decided

28   that, since Plaintiff was not confined in conditions that prevented him from timely filing the instant
                                                        3
 1   action, Plaintiff has not pursued the instant action in good faith and, thus, Plaintiff was not entitled

 2   to equitable tolling pursuant to Jones. As the undersigned finds no error in that analysis, Plaintiff’s

 3   fourth objection is overruled.

 4          Next, Plaintiff contends that the Findings and Recommendations are clearly erroneous and

 5   contrary to law because his complaint is timely under the continuing violation doctrine. The

 6   undersigned notes that Plaintiff did not argue in his opposition to Defendants’ motion for judgment

 7   on the pleadings that his complaint is timely under the continuing violation doctrine. Since Plaintiff

 8   is a pro se litigant, the Court exercises its discretion to consider Plaintiff’s new argument. Akhtar

 9   v. Mesa, 698 F.3d 1202, 1208-1209 (district court has discretion, but is not required, to consider

10   evidence or arguments presented for the first time in objections to a magistrate judge’s findings and

11   recommendations).

12           “The continuing violation theory applies to § 1983 actions[.]” Knox v. Davis, 260 F.3d

13   1009, 1013 (9th Cir. 2001). “Since [Plaintiff] does not allege a system or practice of discrimination,

14   the only way [he] can hope to show a continuing violation is to ‘state facts sufficient … [to]

15   support[] a determination that the alleged … [violations] are related closely enough to constitute a

16   continuing violation, and that one or more of the acts falls within the limitations period.’ ” Id.

17   (citations omitted) However, the Ninth Circuit “has repeatedly held that a mere continuing impact

18   from past violations is not actionable.” Id. (citations and internal quotation marks omitted).

19          Plaintiff’s Fourteenth Amendment cause of action accrued on December 12, 2012, when he

20   arrived at DSH-C and was subjected to conditions of confinement that included bans on having any
21   access to the Internet and on personally possessing any electronic devices, including computers,

22   that had any wired and/or wireless capability to connect to the Internet due to the regulations

23   challenged in this action. The continuing violation doctrine is inapplicable because Plaintiff has

24   failed to establish that a new violation occurs every day that the bans on access to the Internet and

25   computers with the capability of connecting to the Internet are in effect. Rather, the fact that

26   Plaintiff has been continually prohibited each day from personally possessing a computer that has
27   the capability to connect to the Internet since he arrived at DSH-C is merely the continuing effect

28   of the bans imposed by the enactment of the challenged regulations. Therefore, Plaintiff’s fifth
                                                         4
 1   objection is overruled.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 4   objections, the Court finds that the Magistrate Judge’s Findings and Recommendations are

 5   supported by the record and by proper analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      The Findings and Recommendations issued on May 17, 2019, (ECF No. 75), are

 8                  adopted in full;

 9          2.      Defendants’ motion for judgment on the pleadings, (ECF No. 67), is GRANTED

10                  WITHOUT LEAVE TO AMEND;

11          3.      Plaintiff’s request for sanctions in his Opposition to Defendants’ motion for

12                  judgment on the pleadings, (ECF No. 73), is DENIED;

13          4.      This action is DISMISSED WITH PREJUDICE; and

14          5.      The Clerk of the Court is directed to enter judgment, vacate as moot all pending

15                  motions and deadlines, and close this case.

16

17
     IT IS SO ORDERED.
18

19   Dated: November 26, 2019
                                                SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                       5
